           Case 1:20-cv-03247-FVS                  ECF No. 22         filed 08/17/21      PageID.2043 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                               FILED IN THE
                                                                    for thH_                                    U.S. DISTRICT COURT
                                                                                                          EASTERN DISTRICT OF WASHINGTON
                                                       Eastern District of Washington
                          TANYA W.                                                                            Aug 17, 2021
                                                                      )                                        SEAN F. MCAVOY, CLERK

                             Plaintiff                                )
                                v.                                    )      Civil Action No. 1:20-CV-03247-FVS
 KILOLO KIJAKAZI, Acting Commissioner of the Social                   )
             Security Administration,                                 )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The Stipulated Motion for Remand (ECF No. 20) is GRANTED.
u
              The Commissioner’s final decision is reversed and remanded for further proceedings pursuant to sentence four of 42
              U.S.C. § 405(g).
              Plaintiff’s Motion for Summary Judgment (ECF No. 15) is DENIED as moot, given the parties’ motion for remand.
              Judgment is entered in favor of Plaintiff.

This action was (check one):
u tried by a jury with Judge                                                                          presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                   Fred Van Sickle                                           on a
      Stipulated Motion for Remand (ECF No. 20)


Date: 8/17/2021                                                            CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Lee Reams
                                                                                           %\ Deputy Clerk

                                                                            Lee Reams
